 In the Matter of THE LIFE INSURANCE COMPANY OF VIRGINIAandIN-DUSTRIAL AND ORDINARY INSURANCE AGENTS UNION #22947, A. F. L.,LYNCHBURG, VA.In the Matter of THE LIFE INSURANCE COMPANY OF VIRGINIAandIN-DUSTRIAL AND ORDINARY INSURANCE AGENTS UNION #21354, A. F. L.CasesNos. 5-R-1499 and 5-R-1535 respectively-Decided July14, 194./Mr. SidneyJ. Barban,for the Board.Mr. S. J.Hilton,of Baltimore,Md., for the Company.Mr. George L. Russ,of Washington,D. C., for the Unions.Mr. Robert Silagi,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by Industrial and Ordinary In-suranceAgents Union #22947, A. F. L., Lynchburg, Va., herein calledLocal 22947, and Industrial and Ordinary Insurance Agents Union#21354, A. F. L., herein called Local 21354, and herein collectivelycalled the Unions, each alleging that a question affectingcommercehad arisen concerning the representation of employees of The Life In-surance Company of Virginia, Richmond, Virginia, herein called theCompany, the National Labor Relations Board consolidated the casesand provided for an appropriate hearing upon due notice before RobertN. Denham, Trial Examiner. Said hearing was held at Washington,D. C., on April 4, 1944. The Company and the Unions appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing the Company moved to dismiss the petition in CaseNo. 5-8-1499 on jurisdictional grounds.The Trial Examiner re-ferred the motion to the Board for appropriate action.The motion57 N. L.R. B., No. 52.279 280DECISIONSOF NATIONALLABOR RELATIONS BOARDis hereby denied; however,the petition is hereinafter dismissed onother grounds.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYThe Life Insurance Company of Virginia is a Virginia corporationhaving its principal office in Richmond, Virginia.It is engaged inthe writing of ordinary and weekly premium insurance.It is dulylicensed to conduct such business in 16 States and the District ofColumbia.The business of the Company is managed and directedby its directors and officers located at its home office in Richmond.The terms and conditions of the various policies of insurance offeredby the Company are determined, and all investments of the Company'sfunds are made by such officials at the home office.All applicationsfor insurance,policies of insurance,claims,applications for loans,checks covering disbursements,and other matters pertaining to insur-ance in force are either acted upon or executed by the Company at itshome office.In the conduct of its business the Company has accumulated assetswhich on December 31,1943, amounted to $140,828,279.99, and consistedof cash bonds,stocks,mortgage loans,real estate,and other assets.Asof that date cash belonging to the Company was deposited in 121 banksand trust companies located in 18 States and the District of Columbia.During 1943 the Company purchased securities from companies locatedin 10 States,the District of Columbia,and Canada.All securities pur-chased by the Company are delivered to it at its home office and arekept in Richmond,Virginia.The Company holds some commonstock; stock holdings of the Company,however, consist mainly ofpreferred stocks of railroads,public utilities,industrial and miscel-laneous corporations.Loans are made on notes secured by mortgageson residences,apartment buildings,business property and farms.The Companynow has outstanding loans secured by real estate locatedin 19 States and the District of Columbia.Some of these loans areinsured by the Federal Housing Authority.The Company has loancorrespondents in 18 States and the District of Columbia,throughwhom loans are purchased or mortgage investments are made.In 1943 the Company purchased furniture,fixtures, and mechanicalequipment having a value of $3,013.22,29 percent of such purchasesbeing made outside the State of Virginia.During the same year the THE LIFE INSURANCE COMPANY OF VIRGINIA281Company spent $43,750.44 for postage, telephone, telegram and ex-press service.A total of $21,881.96 was spent for traveling expensesof the Company's Agency Supervisors during that year.At the end of 1943, the Company had in force and effect policiesamounting to $689,753,899. In that year policies in the Company'sLynchburg, Virginia, district office numbered 15,451 for the faceamount of $6,363,078. In its Washington, D. C., district office theCompany had 27,985 policies in effect, for the face amount of $14,-907,965.We find, contrary to the contention of the Company, that it isengaged in commerce within the meaning of the National LaborRelations Act.'II.THE ORGANIZATIONS INVOLVEDIndustrial and Ordinary Insurance Agents Union #22947, Lynch-burg,Va., and Industrial and Ordinary Insurance Agents Union#21354, are labor organizations affiliated with the American Federa-tion of Labor admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION IN CASE NO.5-R-1535THE ALLEGEDQUESTION CONCERNINGREPRESENTATIONIN CASE NO.5-R-1499On March 3, 1944, the organizer for the Unions addresseda letterto the Company advising it that Local 21354 represented a majorityof the industrial agents employed in the Company's Washington, D. C.,office, and requesting a conference for the purpose of negotiating acollective bargaining contract on their behalf.Several days laterthe Company replied by suggesting that the Local proceed in accord-ance with the applicable provisions of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that Local 21354 represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of the employees of the Company employed at its Wash-ington, D. C., office, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act. Since, however, we hereinafter find that theunit petitioned for in Case No. 5-R-1499 is inappropriate, we find thatno question affecting commerce has arisen concerning the representa-1Matter of The Life Insurance Company of Virginia,24 N. L. It.B. 411, 29 N. L. R. B.246, 31 N. L.R. B. 674, and 38 N. L. It. B. 20.2 The Field Examinerreported that thereare 23 persons employed in the Washington,D. C., office ofthe Company,who, Local 21354 contends, are within the appropriate unit,and for whom 22 authorization cards were submitted.The cards were dated betweenFebruary 25 and March2, 1944, 282DECISIONS OF NATIONALLABOR RELATIONS BOARDtion of employees in the unit alleged to be appropriate by Local 22947,within the meaning of Section 9 (c) and Section 2 (6) and (7) of theAct.IV.THE APPROPRIATE UNITThe Company functions through district offices which, in the main,are established and conducted along identical lines.They are headedby a district manager who is responsible for the conduct of the officeand upon whose recommendation as to the hiring and discharging ofhis subordinate employees, the Company places implicit confidence.Next in" order of supervisory rank are the assistant managers.Thesemen supervise the activities of the industrial agents who solicit andsell" insurance.Although to a lesser degree than the district managers,the assistant managers also have authority effectively to recommendthe discharge or change in status of the industrial agents.Each officehas cashiers and clerical employees attached to it.These groups,however, are not within the jurisdiction of the Unions nor are theysought to be included within appropriate units in the present cases.The same applies to some writers of ordinary insurance over whom theunions make no claim to jurisdiction.Local 22947 and Local 21354 seek separate units of the industrialagents employed in the Lynchburg and Washington, D. C. areas, re-spectively, excluding, however, the managers, assistant managers,cashiers, clerical employees and special agents who write ordinaryinsurance.The Company expresses no opposition to the compositionof the units.The Company has been the object of union organization many timeswithin the past few years. The parent organization to which the unionsare affiliated has frequently, and usually successfully, petitioned theBoard for certification as collective bargaining representative of theCompany's insurance agents in many of its district offices in the Stateof Virginia and elsewhere.3Both Local 22947 and Local 21354 havepreviously participated in Board elections held in the same units theynow seek.4As we recently stated inMatter of Metropolitan Life In-surance Company;wherein careful reconsideration was accorded thetype of unit mostapproprigte generally throughout the insurance busi-ness, organization among insurance agents is steadily progressing, andtending toward State-wide units which we believe are, in most in-stances, the most practicable for collective bargaining purposes.Con-sequently, as stated in that case, it is the Board's policy to avoid settingup units for insurance agents smaller than State-wide in scope in the3See footnote 1,supra.4 SeeMatter of Life Insurance Company of Virginia,24 N. L. R. B. 411, also 38 N. L. R. B.20.6 56 N. L. It. B. 1635 and 1642; see alsoMatter of Washington NationalInsuranceCo., 57 N. L. R. B. 224. THE LIFE INSURANCE COMPANY OF VIRGINIA283absence of unusual circumstances. Since the establishment of a State-wide bargaining unit for the Company's agents throughout the Stateof Virginia does not appear improbable in the near future, and sinceno other circumstances are presented which would warrant a de-parture from the policy thus adopted by the Board, we are of theopinion that the limited unit sought by Local 22947, covering theLynchburg office, is inappropriate.We shall, therefore, dismissLocal 22947's petition without prejudice.The situation with respect to the unit of employees in the Wash-ington, D. C., office, sought by Local 21354, however, is readily dis-tinguishable from that discussed above.As indicated inMatter ofMetropolitan Insurance Co., supra,we are of the opinion that theorganization of insurance agents throughout the District of Columbiais comparable to organization on a State-wide basis.Accordingly, wefind that the unit sought by Local 21354 is appropriate.We find that all industrial insurance agents employed by the Com-pany in its Washington, D. C., office but excluding the cashiers, clerks,special agents, manager, assistant managers, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THEDETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Life InsuranceCompany of Virginia, Richmond, Virginia, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Fifth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject to 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, who-were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-eluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection,. to determine whether or not they desire to be represented byIndustrial and Ordinary Insurance Agents Union #21354, A. F. L.,for the purposes of collective bargaining. .ORDERUpon the basis of the foregoing findings of fact, and the entirerecord in this proceeding, the National Labor Relations Board herebyorders that the petition in Case No. 5-R-1499 for the investigationand certification of representatives of employees of The Life InsuranceCompany of Virginia, Richmond, Virginia, filed by Industrial andOrdinary Insurance Agents Union #22947, A. F. L., Lynchburg, Va.,be, and it hereby is, dismissed without prejudice.